      Case 3:19-cv-03589-CRB Document 104 Filed 09/15/20 Page 1 of 5




 1   LABATON SUCHAROW LLP                        MORRISON & FOERSTER LLP
     Carol C. Villegas (admitted pro hac vice)   Jordan Eth (SBN 121617)
 2   Christine M. Fox (admitted pro hac vice)    Mark R.S. Foster (SBN 223682)
     140 Broadway                                Robert L. Cortez Webb (SBN 274742)
 3   New York, New York 10005                    Karen Leung (SBN 323029)
     Telephone: (212) 907-0700
 4   Facsimile: (212) 818-0477                   425 Market Street
     cvillegas@labaton.com                       San Francisco, California 94105-2482
 5   cfox@labaton.com                            Telephone: (415) 268-7000
                                                 Facsimile: (415) 268-7522
 6   Counsel for Lead Plaintiffs the Oklahoma    jeth@mofo.com
     City Employee Retirement System and         mfoster@mofo.com
 7   Police Retirement System of St. Louis and   rwebb@mofo.com
     Lead Counsel for the Class
 8                                               kleung@mofo.com

 9                                               Counsel for Defendants Pivotal Software, Inc.,
                                                 Robert Mee, Cynthia Gaylor, Paul Maritz, Michael
10                                               S. Dell, Egon Durban, William D. Green, Marcy S.
                                                 Klevorn, and Khozema Z. Shipchandler
11   Additional counsel on the signature
     page.
12
                                UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
                                           )
15                                         )
                                           )        Master File No. 3:19-cv-03589-CRB
16                                         )
                                           )
17   IN RE PIVOTAL SECURITIES              )        JOINT STIPULATION AND
     LITIGATION                            )        [PROPOSED] ORDER TO DISMISS
18                                         )        ACTION WITH PREJUDICE
                                           )
19                                         )
                                           )
20                                         )
                                           )
21                                         )
     _____________________________________ )
22

23

24

25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
     Master File No. 3:19-cv-03589-CRB
      Case 3:19-cv-03589-CRB Document 104 Filed 09/15/20 Page 2 of 5




 1          Lead Plaintiffs Oklahoma City Employee Retirement System and Police Retirement

 2   System of St. Louis (together, “Lead Plaintiffs”), by and through their counsel, and Defendants

 3   Pivotal Software, Inc., Robert Mee, Cynthia Gaylor, Paul Maritz, Michael S. Dell, Egon Durban,

 4   William D. Green, Marcy S. Klevorn, Khozema Z. Shipchandler, Morgan Stanley & Co. LLC,

 5   Goldman Sachs & Co. LLC, Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &

 6   Smith Incorporated, Barclays Capital Inc., Credit Suisse Securities (USA) LLC, RBC Capital

 7   Markets, LLC, UBS Securities LLC, Wells Fargo Securities LLC, Keybanc Capital Markets Inc.,

 8   William Blair & Co., LLC, Mischler Financial Group, Inc., Samuel A. Ramirez & Co., Inc.,

 9   Siebert Cisneros Shank & Co., LLC, and Williams Capital Group, L.P (collectively,

10   “Defendants”) stipulate as follows:

11          A.      On November 8, 2019, the Court entered an order appointing Lead Plaintiffs.

12   ECF No. 63.

13          B.      On February 11, 2020, Lead Plaintiffs filed their amended complaint (the

14   “Complaint”). ECF No. 75.

15          C.      On July 21, 2020, the Court granted Defendants’ motion to dismiss the Complaint

16   with leave to amend (the “Dismissal Order”). ECF No. 100.

17          D.      Lead Plaintiffs have decided not to amend the Complaint and to seek dismissal of

18   the litigation with prejudice.

19          E.      Lead Plaintiffs agree not to appeal the Dismissal Order.

20          F.      No consideration has been given, offered, or promised to Lead Plaintiffs or their

21   counsel in connection with this dismissal.

22          THEREFORE, the parties, by and through their counsel, hereby agree as follows:

23          1. The above-captioned action be, and hereby is, dismissed with prejudice pursuant to

24               Federal Rule of Civil Procedure 41(a)(1) with each party to bear its own attorney’s

25               fees and costs.

26          2. Pursuant to the Private Securities Litigation Reform Act, each party and each attorney

27               representing any party has complied with the requirements of Rule 11(b) of the

28

     JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
     Master File No. 3:19-cv-03589-CRB
      Case 3:19-cv-03589-CRB Document 104 Filed 09/15/20 Page 3 of 5




 1              Federal Rules of Civil Procedure as to all complaints, responsive pleadings, and

 2              dispositive motions. 15 U.S.C. § 78u-4(c)(1).

 3   In connection with this stipulated dismissal, the Parties respectfully request that all dates set in

 4   this matter be vacated and taken off the Court’s calendar.

 5

 6

 7   IT IS SO STIPULATED
 8   Dated: September 14, 2020

 9                                                  Respectfully submitted,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
     Master File No. 3:19-cv-03589-CRB
      Case 3:19-cv-03589-CRB Document 104 Filed 09/15/20 Page 4 of 5




 1   /s/ Carol C. Villegas                       /s/ Jordan Eth
     LABATON SUCHAROW LLP                        MORRISON & FOERSTER LLP
 2   Carol C. Villegas (admitted pro hac vice)   Jordan Eth (SBN 121617)
     Christine M. Fox (admitted pro hac vice)    Mark R.S. Foster (SBN 223682)
 3   140 Broadway                                Robert L. Cortez Webb (SBN 274742)
     New York, New York 10005                    Karen Leung (SBN 323029)
 4   Telephone: (212) 907-0700
     Facsimile: (212) 818-0477                   425 Market Street
 5   cvillegas@labaton.com                       San Francisco, California 94105-2482
     cfox@labaton.com                            Telephone: (415) 268-7000
 6                                               Facsimile: (415)268-7522
     Counsel for Lead Plaintiffs the Oklahoma    JEth@mofo.com
 7   City Employee Retirement System and         MFoster@mofo.com
     Police Retirement System of St. Louis and   RWebb@mofo.com
 8   Lead Counsel for the Class
                                                 KLeung@mofo.com
 9   /s/ James M. Wagstaffe
     WAGSTAFFE, VON                              Counsel for Defendants Pivotal Software, Inc.,
10   LOEWENFELDT,                                Robert Mee, Cynthia Gaylor, Paul Maritz, Michael
     BUSCH & RADWICK LLP                         S. Dell, Egon Durban, William D. Green, Marcy S.
11   James M. Wagstaffe (SBN 95535)              Klevorn, and Khozema Z. Shipchandler
     Frank Busch (SBN 258288)
12   100 Pine Street, Suite 725                  /s/ Elizabeth L. Deeley
     San Francisco, California 94111             LATHAM & WATKINS LLP
13   Telephone: (415) 357-8900                   Elizabeth L. Deeley (SBN 230798)
     Facsimile: (415) 357-8910                   Gavin M. Masuda (SBN 260480)
14   wagstaffe@wvbrlaw.com                       505 Montgomery Street, Suite 2000
     busch@wvbrlaw.com                           San Francisco, California 94111
15                                               Telephone: (415) 391-0600
     Liaison Counsel for Lead Plaintiffs the     Facsimile: (415) 395-8095
16   Oklahoma City Employee Retirement           elizabeth.deeley@lw.com
     System and Police Retirement System of      gavin.masuda@lw.com
17   St. Louis and Liaison Counsel for the
     Class                                       Counsel for Defendants Morgan Stanley & Co.
18                                               LLC, Goldman Sachs & Co. LLC, Citigroup
                                                 Global Markets Inc., Merrill Lynch, Pierce,
19                                               Fenner & Smith Incorporated, Barclays Capital
                                                 Inc., Credit Suisse Securities (USA) LLC, RBC
20                                               Capital Markets, LLC, UBS Securities LLC, Wells
                                                 Fargo Securities LLC, Keybanc Capital Markets
21                                               Inc., William Blair & Co., LLC, Mischler
                                                 Financial Group, Inc., Samuel A. Ramirez & Co.,
22                                               Inc., Siebert Cisneros Shank & Co., LLC, and
                                                 Williams Capital Group, L.P. (the latter two, SWS)
23

24

25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
     Master File No. 3:19-cv-03589-CRB
      Case 3:19-cv-03589-CRB Document 104 Filed 09/15/20 Page 5 of 5




 1   PURSUANT TO STIPULATION, IT IS SO ORDERED
 2

 3           September 15
     DATED: ________________ , 2020                   ________________________________

 4
                                                      Honorable Charles R. Breyer
 5                                                    United States District Judge
                                                      Northern District of California
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
     Master File No. 3:19-cv-03589-CRB
